Citation Nr: 0821424	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  00-23 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1972 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Ft. Harrison, Montana. The claim was appealed to the 
Board, and in a September 2003 decision, was denied on the 
merits.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court), and pursuant to a joint 
motion for remand, an order was issued in February 2006 
vacating and remanding the Board's decision.  The case was 
remanded for evidentiary and procedural development in 
accordance with the order, and is now ripe for the Board's 
review.  There are no further actions required.  

The veteran appeared at a Videoconference Hearing before the 
undersigned Veterans Law Judge in January 2003.  A transcript 
is associated with the claims file.  


FINDINGS OF FACT

1.  The most recent VA psychiatric examination unequivocally 
showed that the veteran does not meet the diagnostic criteria 
for PTSD; some of the earlier PTSD diagnoses were based upon 
an inaccurate factual background as the veteran was never in 
Vietnam as he initially alleged; while he subsequently 
conceded that he did not have Vietnam service he alleged 
other in-service stressors, to include a personal assault 
that has not been verified.

2.  The overwhelming preponderance of the evidence is against 
a current diagnosis of PTSD.  




CONCLUSION OF LAW

Service connection for claimed PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case was informed 
of, generally, what was required to substantiate a claim for 
service connection prior to the decision that is on appeal.  
The Court, in issuance of its February 2006 order, directed 
compliance with a joint motion for remand between VA Office 
of General Counsel and the veteran's representative.  In so 
doing, the Court order made it necessary for the Board/RO to 
inform the veteran of the separate ways to substantiate a 
claim for service connection for PTSD based on an alleged 
personal assault.  These actions were complied with in part, 
and the veteran submitted additional evidence.  To the extent 
that there was any deficiency in notifying the veteran of the 
special evidentiary procedures for PTSD claims based upon 
personal assault (see Patton v. West, 12 Vet. app. 272, 282 
(1999), aside from the fact that the veteran was so informed 
by the Board's remand, which was issued prior to the most 
recent readjudication of the issue on appeal, as explained in 
more detail below, the preponderance of the evidence is 
against a current diagnosis of PTSD and his allegations 
regarding stressors in Vietnam (he had no active duty in 
Vietnam) and a personal assault by a "group of Puerto 
Ricans" are not credible.  The veteran and his 
representative displayed actual knowledge of what is required 
to support the claim based upon a personal assault.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 31 (2007).  VA should 
avoid remands that would impose unnecessary additional 
burdens on VA with no benefit flowing to the claimant.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Such is the case here as the preponderance of the evidence is 
against a diagnosis of the disability at issue.  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Under these circumstances, the Board finds no further duty to 
notify the veteran of evidentiary procedures for PTSD claims 
based upon personal assault 

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  The veteran was notified of the information and 
evidence needed to substantiate and complete his claim, most 
recently in August 2006, pursuant to the Court's order.  The 
veteran was specifically informed as to what evidence he was 
to provide and to what evidence VA would attempt to obtain on 
his behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish the 
disability rating and effective date of award should his 
claim be granted; however, such notice was after the RO's 
initial denial.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that the deficiency with 
regard to the Dingess requirements raises a presumption of 
prejudice, such defect would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against service connection.  That is, the timing 
defect did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice and thus, 
the presumption of prejudice is rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all relevant medical and personnel records 
identified by the veteran.  The service medical records are 
included in the file and a comprehensive VA psychiatric 
examination was afforded to the veteran pursuant to a Court 
Order and Board remand, which ruled out a current diagnosis 
of PTSD.  That evaluation was very thorough in nature.  There 
is no further duty to provide a psychiatric examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
"stressor"; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Analysis

While the veteran initially contended that he had service in 
Vietnam, he now concedes that he had no such active duty in a 
combat zone.  If the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996). Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

The veteran contends that he developed PTSD as a result of 
exposure to traumatic events in service.  Specifically, he 
asserts that he was accosted by a group of individuals, whom 
he characterized as "Puerto Ricans," who severely beat him 
at the request of a supervising non-commissioned officer 
(NCO).  The veteran also mentioned being near a fellow 
soldier in Korea while that soldier accidently shot himself 
and died as a result of his wounds.  The case was previously 
before the Board in 2003, and the claim was denied on the 
grounds of the alleged stressors being unverified.  The Board 
noted that the shooting in Korea was verified; however, the 
proximity of the veteran to this shooting was not, and the 
record did not indicate that the veteran was near the 
shooting victim at the time of the incident.  

The veteran has made conflicting statements, alleging first 
that he experienced trauma in Vietnam, when in fact he had no 
Vietnam service, and the Board found this to evidence a lack 
of credibility.  As the veteran had no combat service and his 
stressors were unverified, the appeal was denied.  The Board, 
in denying the claim, also noted that the diagnosis of PTSD 
was tenuous at best, as the only diagnoses of record relied 
on subjective history, with numerous other reports being 
skeptical as to the existence of PTSD.  

The veteran appealed his case to the U.S. Court of Appeals 
for Veterans Claims (Court) where, upon joint motion, both 
the veteran's representative and VA General Counsel argued 
that the Board's decision lacked adequate bases and reasons 
in the issuance of the denial.  Specifically, it was noted 
how the record was ambiguous regarding a diagnosis of PTSD, 
and that there had not been adequate enough development of 
the claimed stressors.  The joint motion noted that the 
veteran had not been informed of his ability to supply other 
types of evidence, such as "buddy statements" or letters 
from family members which might serve to corroborate his 
alleged stressors.  The joint motion also specified that 
should such evidence come into the record, the veteran should 
be scheduled for a VA examination to determine the validity 
of the stressors and any relation that those events would 
have to the subsequent development of PTSD (if such a 
diagnosis is verified by current examination and the evidence 
in the claims file).  

The Board, upon receipt of the joint remand, dispatched the 
claim to the RO for further evidentiary development.  The RO 
was ordered to provide the veteran with adequate notice on 
the alternative methods available for substantiating his 
claimed stressors.  A psychiatric examination was also 
ordered to determine the nature of any psychiatric disability 
that was present, to include claimed PTSD, and the 
psychiatrist was requested to provide an opinion regarding 
the contended causal relationship (i.e., whether there was a 
nexus between PTSD, if present and any confirmed in-service 
stressor).  

It is pertinent to note at this stage that a PTSD claim based 
upon personal assault involves different considerations.  See 
38 C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 
272, 280 (1999) (quoting Cohen v. Brown, 10 Vet. App. 128, 
145 (1997), the Court recognized that it had at one point 
held "an opinion by a mental health professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor[.]"  The latter 
statement, however, had been made in the "context of 
discussing PTSD diagnoses other than those arising from 
personal assault."  Id.  As to personal-assault cases, the 
Court noted that VA had provided for special evidentiary 
development procedures, "including interpretation of behavior 
changes by a clinician and interpretation in relation to a 
medical diagnosis."  Id.

Following the Board's remand, the veteran was not fully 
informed of the special evidentiary development procedures 
for PTSD claims based on personal assault contained in the VA 
Adjudication Manual.  See Patton, supra; M21-1MR, Part III, 
Subpart iv, Chapter 4, Section H3.  However, as noted above, 
the veteran was so informed by the Board's remand, which was 
issued prior to the most recent readjudication of the issue 
on appeal.  Moreover, the preponderance of the evidence is 
against a current diagnosis of PTSD and the veteran's 
allegations regarding stressors in Vietnam (he had no active 
duty in Vietnam) and a personal assault by a "group of 
Puerto Ricans" are not credible.  The latter alleged 
stressor was offered after the veteran was informed that his 
allegation of service in Vietnam was not confirmed by his 
service records and he subsequently withdrew that alleged 
stressor.  The veteran and his representative also displayed 
actual knowledge of what is required to support the claim 
based upon a personal assault in statements and hearing 
testimony during this appeal.  See Dalton v. Nicholson, 21 
Vet. App. 23, 31 (2007).  Under these circumstances, the 
Board finds no further duty to notify the veteran of 
evidentiary procedures for PTSD claims based upon personal 
assault. The veteran subsequently submitted letters from 
family members and former service comrades who confirmed both 
a noted change in behavior after service separation and the 
occurrence of an accidental shooting in Korea during the 
veteran's service.  While the evidence did not directly 
establish an assault or exposure to the accidental shooting 
and the veracity of the veteran was questionable given the 
inconsistency in his reporting of stressors during service, 
given the occurrence of the shooting and of behavioral 
changes that could be indicative of an onset of PTSD as a 
result of an in-service event, the veteran was scheduled for 
a comprehensive VA psychiatric examination.  

A VA examination report, dated in November 2007, determined 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  The examiner thoroughly reviewed the claims file and 
mentioned how the veteran fabricated his alleged Vietnam 
stressors and subsequently changed his alleged stressors when 
he was confronted about his lack of Vietnam service.  This 
incident in particular led the examiner to find that the 
veteran's history regarding in-service stressors was not 
credible, and while other psychiatric conditions were noted, 
it was her opinion that the criteria for a diagnosis of PTSD 
were not met.  The examiner observed that the alleged assault 
by "Puerto Ricans" was only established "by the veteran's 
words," and also noted that the symptoms of depression, 
anxiety, paranoid personality, and somatic complains, while 
potentially part of a PTSD diagnosis, did not support a 
finding of PTSD in this instance.  Indeed, the examiner 
mentioned that these symptoms are associated with other types 
of mental illness as well as PTSD, and given that the veteran 
had no recurrent intrusive thoughts, no reliving of past 
instances, and no reaction to incidents, the diagnostic 
criteria for PTSD were not met.  

The Board notes that a PTSD diagnosis has been issued in the 
past.  Specifically, the veteran began to seek mental health 
service from VA in the early 1990s, and there was an issued 
diagnosis made at this time, with no associated commentary on 
the validity of the claimed stressors.  More recently, there 
is  mental health note of a private provider dated in January 
2003, which relates a diagnosis of PTSD to claimed service in 
the 101st Airborne Division in Vietnam.  However, this 
diagnosis is of minimal probative value, as it is based on 
history (stressors incurred in Vietnam) that service 
personnel records show to be patently false.  

The Board is cognizant of Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005), wherein the Court of Appeals for Veterans 
Claims (Court) held that the VA and Board may not simply 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  
However, in Kowalski, the Court also cited its decisions in 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) in reaffirming that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Here, "just because a physician or other health 
professional accepted the appellant's description of his 
Vietnam experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).  As mentioned, the allegation of Vietnam 
service is a complete fabrication (based on service personnel 
records).  Accordingly, a diagnosis of PTSD based on this 
alleged in-service stressor is of little if any probative 
value.  

The Board notes that both VA General Counsel and the 
veteran's representative conceded to ambiguity on the 
existence of PTSD in the issuance of the joint remand, and in 
vacating the Board's earlier decision based on this motion, 
the Court took notice of a need to clarify both the diagnosis 
and the veracity of the claimed stressors.  The November 2007 
VA examination report acts a such a clarification, and 
unequivocally states, with a detailed rationale, that the 
veteran does not have a current diagnosis of PTSD.  

For any claim of service connection, it is first and foremost 
a requirement for a current disorder to be present.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the overwhelming preponderance of the competent and 
credible evidence of record is against a finding that the 
veteran meets the criteria for a current diagnosis of PTSD.  
As such, the claim for service connection must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); see also, e.g., Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 







ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


